Citation Nr: 1132532	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963 and then served in the United States Army Reserve with active duty for training from January to September 1964.

This matter came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus were remanded in June 2010.  Prior to recertification to the Board, in a March 2011 rating decision, the RO granted service connection for hearing loss, left ear, assigning a noncompensable disability rating, effective August 25, 2006, and granted service connection for tinnitus, assigning a 10 percent disability rating, effective August 25, 2006.  The effective date corresponds to the date of receipt of the Veteran's original claim.  The grant of service connection for hearing loss, left ear, and tinnitus constitutes a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.  Entitlement to service connection for hearing loss, right ear, is the sole remaining issue in appellate status and is addressed on the merits below.


FINDING OF FACT

The Veteran's current right ear hearing loss is related to noise exposure in service.



CONCLUSION OF LAW

Hearing loss, right ear, was incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2006, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that evidence tending to show that pertinent disability was due to service would be helpful in establishing the claim.  This matter was remanded in June 2010 to ensure that all service and VA outpatient treatment records had been associated with the claims folder and to afford the Veteran a VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the June 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records from his period of active duty, service personnel records from his period of active duty and reserve service, and VA outpatient treatment records.  The Board notes that any service treatment records from his period of reserve service are not available.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of- the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In July 2010, the Veteran was afforded a VA audiological examination, and opinions were proffered by two examiners which will be discussed below.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  

The Veteran contends that he has hearing loss, right ear, due to his exposure to acoustic trauma in service.  He testified that he was exposed to rifle and gunfire during basic training and was not provided with hearing protection.  (T. at 3-4.)  He testified that he was exposed to additional noise when he was brought into service for another six months.  (T. at 5.)  After discharge, the Veteran stated that he had problems hearing normal conversation and sought a physician's treatment for his ears that felt "stopped up."  (T. at 7, 14.)  His ears were flushed but it did not help and the doctor who treated him died.  (T. at 7.)  The Veteran's wife said that she noticed his hearing was worse after he returned from active service.  (T. at 9-10.)  [According to the Veteran's formal claim for VA benefits, they married in 1960, prior to his entry into active duty.]

Post service, the Veteran indicated that he worked at a car dealership since 1964 and denied exposure to acoustic trauma.  (T. at 11.)  His wife said that he test drove cars at the dealership and had to be accompanied by another person because he was unable to hear vehicle noise.  (T. at 12.)  He said that he was treated by "Dr. Tran" who said his hearing loss was due to exposure to loud noises and that VA prescribed his hearing aids.  (T. at 7.)  

The Board must assess the competence of the Veteran and his wife to report the onset of the Veteran's hearing loss symptoms during service and of the Veteran having hearing loss problems since that time, as well as their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In the June 2010 Remand, the Board determined that the Veteran and his wife provided credible testimony regarding his hearing loss during and after service, and that the Veteran is competent to testify as to both the incurrence and continuity of symptomatology associated with the injury, and that the Veteran and his wife are competent to report that he began having hearing loss problems during service.  The Veteran is not competent, however, to provide an opinion that his current hearing loss, right ear, is due to his in-service noise exposure as he does not have the requisite medical expertise.  Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When examined for pre-induction in September 1961, the Veteran's hearing acuity on the whispered voice test was reported as 15/15 in each ear and an ear abnormality was not noted.  Likewise, a March 1962 Report of Medical Examination reflects that his hearing acuity on the whispered voice test was 15/15 in each ear.  While the whispered voice test is not a valid assessment of hearing at the time of entrance or discharge, this was the customary test used during that period, and unfortunately no audiometric tests were conducted in connection with his entrance and in-service examination at that time.  Based on such customary practice, the Veteran's hearing was deemed normal.  On September 1963 separation examination, an audiological evaluation reflects that the converted pure tone thresholds, in decibels, were as follows:  




HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
25
LEFT
0
0
0
-
35

April 2004 and January 2005 VA medical records from the Community Based Outpatient Clinic (CBOC) in Panama City, Florida, indicate that the Veteran was seen for issuance and follow up of hearing aids.  The records also indicate that he was followed in the Audiology Clinic for his sensorineural hearing loss.  

On July 6, 2010, the Veteran underwent a VA audiological evaluation.  The examiner summarized the hearing tests conducted during service.  The examiner acknowledged that the Veteran's DD Form 214 showed that he served as a light vehicle driver.  The examiner also acknowledged the Board's finding that the Veteran's report of exposure to acoustic trauma during basic training was credible.  The examiner stated that an initial January 2004 VA audiological examination showed mild to severe sloping sensorineural hearing loss bilaterally.  Hearing aids were subsequently issued.  The Veteran reported to the examiner that he has difficulty hearing/understanding conversation in background noise or from a distance, and that he must "watch faces" in order to communicate effectively.  He reported military noise exposure to weapons fire on the firing range during basic training and during exercises, as well as to vehicle noise while driving trucks.  Hearing protection was not provided during military service.  There was a positive history of civilian occupational noise exposure for 41 years as an automotive mechanic, hearing protection was worn intermittently during his employment.  Recreationally, he has a history of woodworking and hearing protection was not worn.  He denied a history of ear infection, ear surgery, vertigo, or family incident of hearing impairment.  Pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
65
65
65
LEFT
25
60
70
85
75

Pure tone testing in the right ear indicated normal hearing sensitivity at 250 Hertz sloping to mild sensorineural hearing loss at 500 to 1000 Hertz then to a moderately severe sensorineural hearing loss at 2000 to 4000 Hertz, ending in severe loss at 6000 to 8000 Hertz.  Pure tone testing in the left ear showed normal hearing at 250 Hertz and 500 Hertz, dropping to a moderately severe to severe sensorineural hearing loss at 1000 to 8000 Hertz.  Asymmetry was noted at 1000 and 3000 Hertz, left more than right.  Service treatment records and post-service treatment records were in agreement, suggesting good inter-test consistency.  The examiner opined that the Veteran's current right ear hearing loss is not caused by or a result of active duty military service.  The rationale was based on the service treatment record evidence showing hearing within normal limits in the right ear at the time of military separation.  The examiner opined that the Veteran's current left ear hearing loss is due to or a result of active military service, based on the service treatment record evidence showing high frequency hearing loss in the left ear consistent with noise exposure at the time of military separation and the current configuration of the audiogram.  

Later the same day, the Veteran underwent another VA examination with a VA physician.  The Veteran reported to the examiner that he first became aware of problems with his hearing in both ears when he got out of the Army.  He initially thought his ears were stopped up with wax but once his ears were flushed out he felt the same afterwards.  He reported that his hearing is as fully bad now as it was then, although the examiner felt that this answer was an attempt to confirm to qualifying criteria.  He reported working as an auto mechanic.  The examiner noted review of the audiological examination and examined the Veteran.  The examiner noted that the audiometric testing completed in September 1963 did not show hearing loss in the right ear, but the 4000 Hertz threshold was higher than that for the other tested frequencies.  For the left ear, all thresholds resulted at zero decibels except for 30 decibels at 4000 Hertz.  The examiner stated that the current audiogram is strikingly different.  The examiner stated that the Veteran has a moderate-to-severe degree of sensorineural hearing loss in both ears, left slightly worse than right.  There are features of this pattern that are consistent with and suggestive of noise induced hearing loss, at least for the left ear.  On the other hand, the separation physical examination is strong evidence as to the hearing acuity at that time.  The examiner opined that the Veteran had evidence of non-ratable noise induced hearing loss at one high frequency as far back as the time of separation from active duty.  He presently has a more moderate-to-severe degree of sensorineural hearing loss, with features that suggest noise induced hearing loss.  There may well be some superimposed, age-related sensorineural hearing loss for this as well.  The examiner stated that although he felt that it is more likely than not that the non-ratable degree of high frequency hearing loss, as demonstrated at the time of separation, should be attributed to military noise exposure, the examiner felt that it was less likely as not that the present degree of hearing loss bears this relationship.  The examiner felt that there had been sufficient history of occupational noise exposure since active duty, together with a component of age-related sensorineural hearing loss, to account for the present degree of advancement of his hearing loss.  The examiner disagreed with the VA audiologist's opinion that his hearing loss is due to service.  

The issue of whether service connection is warranted for right ear hearing loss turns on whether there is competent medical evidence showing a relationship between the current right ear hearing loss and service, including noise exposure in service.  As noted above, the file contains medical opinions concerning this medical question.  While on its face it may appear that the opinions of record are against the claim of service connection for right ear hearing loss, a closer examination of the opinions in connection with the lay evidence of record supports a finding that right ear hearing loss is related in service.  What is consistent in both opinions is an element that the Veteran's current right ear hearing loss in related, at least in part, to noise exposure.  What was not taken into consideration in both of these opinions is the Veteran's assertion of having hearing loss shortly after service discharge which he initially described as his ears being stopped up and his assertion that he has continued to have such hearing loss.  See Board hearing Transcript.  The Board finds that the Veteran's is competent to relate that he experienced some loss of hearing shortly after service and that such hearing loss continued.  The Board also finds that such lay evidence is credible.  The Board finds very probative that the Veteran reports acoustic trauma in service and hearing loss when he first got out of service, as well as a continuation of that hearing loss.  As both opinions have, at least in part, associated the Veteran's hearing loss to noise, and the Veteran has presented competent and credible evidence of noise exposure in service and hearing loss shortly after service which has continued, the Board finds that all elements necessary for the award of service connection for right ear hearing loss have been met.


ORDER

Entitlement to service connection for hearing loss, right ear, is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


